Per Curiam.

The arbitration agreement between the parties provided that buyer and seller agreed to submit to arbitration all claims or controversies regarding the meaning, application or extent of either party’s performance of any of the provisions of the agreement. In the light of the wording of the warranty clause in question, this left to the arbitrators the meaning, application and scope of that clause when the parties disagreed. It is not clear beyond all doubt that the clause referred to the time within which claims might be made for breach of warranty as well as the duration of the warranty itself (see Matter of Raphael [Silberberg], 274 App. Div. 625, 628).
We do not pass upon the meaning and the scope of the clause in question as to which there is dispute. While respondent could have been more specific as to the nature of the breach and the dates involved, and the arbitrators on full disclosure of the facts may decide the application is made too late, we think the order appealed from should be affirmed, but without costs.